


Exhibit 10.2

 

IBM EXCESS 401(k) PLUS PLAN

(As Amended and Restated effective as of January 1, 2010)

 

AMENDMENT No. 5

 

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintains the IBM Excess 401(k) Plus Plan (the “Plan”), an unfunded deferred
compensation plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (ERISA).

 

In accordance with Section 10.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

 

IBM amended and restated the Plan effective as of January 1, 2010.

 

IBM has determined to amend the Plan, as heretofore restated, in the manner set
forth in this Instrument of Amendment, to be effective July 1, 2014.

 

Amendment:

 

Article II (“Definitions”) is amended by modifying the definition of
“Retirement” to read, in its entirety, as follows:

 

“Retirement” means termination of employment (a) with at least 30 years of
service, (b) after reaching age 55 with at least 15 years of service, (c) after
reaching age 62 with at least 5 years of service, or (d) after reaching age 65
with at least 1 year of Service. For purposes of this definition, “year of
service” means a year of Eligibility Service as defined in the IBM Personal
Pension Plan. Retirement does not include a transfer to an affiliate of the
Company that is not participating in the Plan, or death while employed by the
Company, even if the Participant satisfies (a), (b), (c) or (d) above prior to
his or her transfer or death. Effective July 1, 2014, Retirement also does not
include a termination of employment while participating in the Transition to
Retirement program, unless the Participant satisfies (a), (b), (c) or (d) above
at the time of termination.

 

--------------------------------------------------------------------------------

 
